Title: From James Madison to Peter Muhlenberg, 9 February 1807
From: Madison, James
To: Muhlenberg, Peter



Sir.
Department of State, February 9. 1807.

The Collector of New York has informed me, that the witnesses in Capt. Whitbey’s case are ready to embark at New York.  Should you not have provided another preferable passage it might be best to send your Witnesses to New York to embark.  I avail myself of the occasion to impress you with the necessity of their promptly proceeding to England, to prevent their testimony becoming useless by being unseasonable.  I am &c. 

James Madison

